United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 10, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 03-10785
                          Conference Calendar



DERRICK DWAYNE RICHARDSON,

                                      Plaintiff-Appellant,

versus

GREGORY BOLAND, ET AL.,

                                      Defendants,

GREGORY BOLAND; BRUCE SHIELDS; MARTIN C. LANSFORD;
OMAR S. SANCHEZ; JACK BORDEN; RENE MENDOZA; BAKER;
J. RIDGE; WAYNE SCOTT; JOSEPH K. PRICE,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:00-CV-388
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Derrick Dwayne Richardson, Texas prisoner # 610689, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 action for

failure to exhaust his administrative remedies.     Because

Richardson’s grievances were denied as untimely, he did not

exhaust his administrative remedies.     See Days v. Johnson, 322

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10785
                                -2-

F.3d 863, 866-67 (5th Cir. 2003); Marsh v. Jones, 53 F.3d 707,

710 (5th Cir. 1995).   Richardson has not explained the delay in

filing his grievances or shown that any defenses to the

exhaustion requirement such as waiver, estoppel, or equitable

tolling are applicable.   See Days, 322 F.3d at 866.   This court

will not consider Richardson’s argument, raised for the first

time on appeal, that he was not required to exhaust

administrative remedies because he was seeking monetary relief

which is not available through the administrative process.    See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).   Nonetheless, prisoners must exhaust administrative

remedies without regard to whether monetary relief is available.

See Booth v. Churner, 532 U.S. 731, 740 (2001).   The district

court’s judgment is AFFIRMED.